Citation Nr: 1820512	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-23 822 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus (flat feet).  


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1979.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia Pennsylvania, Regional Office (RO) which denied service connection for flat feet.  

In August 2013, the Veteran requested a hearing at his local RO.  In April 2014, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2017).  

In April 2015 and July 2016, the Board remanded the matter for further development.  The issue has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder, including pes planus, preexisted his military service.  

2.  The probative evidence of record indicates that the Veteran's preexisting bilateral pes planus was not aggravated beyond its natural progression during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C. §§ 1131, 1157 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist was satisfied by September, November, and December 2011 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in December 2011, September 2015, February 2016, August 2016 and September 2016.  These examinations, however, have since been determined to be inadequate for adjudication purposes and as such, will not be addressed in this decision.  

A VHA medical opinion was obtained in December 2017.  As discussed in more detail below, the VHA medical opinion includes a review of the Veteran's service treatment records (STRs), post-service history, clinical findings, and the conclusions were supported by thorough rationale.  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's May 1979 enlistment examination notes a diagnosis of "pes planus C 2."  Therefore, the Veteran's pes planus existed prior to service, and the presumption of soundness does not attach.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  

It is the Veteran who bears the burden of establishing aggravation under 38 U.S.C. § 1153.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  Wagner v. Principi, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306 (b) (2017).  

Here, the Veteran asserts that service connection for bilateral pes planus is warranted as his preexisting bilateral foot disorder initially became painful during active service.  

Upon review of the evidence of record, a May 1979 entrance examination reflects a finding of bilateral pes planus, C 2.  STRs dated in June 1979 notes three complaints from the Veteran for bilateral foot pain.  The first, dated on June 13th, indicates the Veteran's complaint of pain in the plantar and arch sections of the feet.  The attending clinician noted that the Veteran already had two pairs of Scholl pads and was prescribed arch support to relieve the symptoms.  The Veteran was prescribed hot soaks and rest for one month.  

Notes dated on June 15 and 18 indicate that the Veteran was seen for complaints of pain in the feet.  Notes dated on June 18 also indicate that the Veteran was instructed to return to the clinic the following day for a podiatry evaluation.  

The Naval Medical Examination Board Report, dated that same month, noted that the Veteran was diagnosed with mild pes planus, with a limited subtalar range of motion.  The military physicians determined that the Veteran's pes planus existed before the entry into service and "[was] exacerbated by continuation in Recruit Training."  The indicated disposition: discharged, enlisted error.  In July 1979, the Veteran was "discharged by reason of enlistment in error, i.e., failure to meet enlistment physical standards."  

In support of his claim, the Veteran provided private medical reports from Dr. S. H. D. showing a diagnosis of plantar fasciitis/or calcaneal spur in November 2010.  Dr. S. H. D.'s notes indicate that the Veteran was verbally educated on orthotics regarding plantar fasciitis and calcaneal spurs.  

Post-service records show that in November 2012, he complained of bilateral foot pain in the arches of his feet.  He also reported that he had insoles years ago that helped.  In December 2012, the Veteran was seen at the shoe clinic and was fitted for a foam cast for bilateral custom Shocker foot orthotics.  

A VHA medical opinion was obtained in December 2017 to determine whether his pre-existing pes planus underwent an increase in severity beyond its natural progression while in service.  The examiner explained:

Pes planus is a congenital condition.  It is considered pre-existing as a developmental problem in which the arch of one or both feet is aligned in a low or flattened position.  As with other musculoskeletal alignment issues, the severity of symptoms can vary from asymptomatic to severe.  In this case, the records indicate this was a mild case.  The presence or absence of symptoms can vary greatly depending upon the amount of physical activity occurring.  [For] example, a mildly appearing flat foot can sometimes be quite painful.  Long-term observations of patients with very advanced flatfeet have shown that many have little or no pain.  It is the very reason that the military will allow people with asymptomatic flat feet to enlist if they can tolerate the physical activity required for them to serve.  The treatment for symptomatic pes planus is rest and arch support.  There is no indication in the record of any foot trauma.  Treatment of the feet in 2012 with custom orthotics is a standard approach to any patient with congenital pes planus who complains of pain in their feet.  

Further, the examiner concluded that clear and unmistakable evidence did not exist that the Veteran's preexisting bilateral foot disorder, to include pes planus increased in severity in service beyond its natural progression.  The examiner opined that 

there is no evidence in the record to support a permanent progression was caused by [training] activities from May 1979 to June 1979.  The presence of pes planus throughout the Veteran's life can result in symptoms related to walking and standing.  The fact that he was able to complete basic training and was medically separated from the service only indicates that his condition was not compatible with the rigors of physical activity that would be expected of a military recruit.  It does not draw the conclusion that a causative injury occurred.  There is no documentation that shows any such injury occurred.  

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  38 C.F.R. § 4.57.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected.  VAOPGCPREC 82-90 (July 18, 1990).  

The Board affords this December 2017 medical opinion the most probative weight.  The medical opinion is significantly more probative than the Veteran's assertion that his preexisting bilateral pes planus was aggravated beyond its natural progression during the period of his active duty training.  The examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Steel v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there has not been any competent medical evidence submitted by the Veteran that contradicts the VHA examiner's findings.  

The Veteran contends that his bilateral pes planus became painful during basic training and thus, he cannot stand for long periods of time without his feet hurting.  The Veteran is competent to report observable symptoms.  His statement that he experiences painful feet is credible.  Determining whether the Veteran's pre-existing bilateral pes planus was aggravated in service beyond its natural progression requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent opinion on aggravation of his pes planus.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide an opinion as to increase in severity during his service.  As a result, his lay opinion is not probative.  

For the above reasons, the Board finds that the opinion from the December 2017 VA examiner is more probative than the Veteran's lay statements.  Further, the Veteran has not provided any probative evidence in support of the claim that his bilateral pes planus was aggravated beyond its natural progression during training in service.  Therefore, service connection for service connection for a bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for bilateral pes planus is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


